Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 23, 2019

                                      No. 04-19-00226-CR

                                  Jose Trinidad GONZALEZ,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0458
                        The Honorable Velia J. Meza, Judge Presiding


                                        ORDER
         After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on December 20, 2019. See TEX. R. APP. P. 38.6(a). After the once-
extended due date, Appellant filed a second motion, which seeks a thirty-day extension of time
to file the brief.
       Appellant’s motion is GRANTED; Appellant’s brief is due on January 21, 2020.

       Any further motion for extension of time to file Appellant’s brief is discouraged.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court